 


 HR 5787 ENR: Strengthening Coastal Communities Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 5787 
 
AN ACT 
To amend the Coastal Barrier Resources Act to give effect to more accurate maps of units of the John H. Chafee Coastal Barrier Resources System that were produced by digital mapping of such units, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Strengthening Coastal Communities Act of 2018. 2.Replacement of John H. Chafee Coastal Barrier Resources System maps (a)In generalSubject to subsection (c), each map included in the set of maps referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)) that relates to a Unit of such System referred to in subsection (b) of this section is replaced in such set with the map described in subsection (b) with respect to that Unit. 
(b)Replacement maps describedThe replacement maps referred to in subsection (a) are the following: (1)The map entitled Delaware Seashore Unit DE–07/DE–07P North Bethany Beach Unit H01 and dated March 18, 2016, with respect to Unit DE–07, Unit DE–07P, and Unit H01. 
(2)The map entitled Pine Island Bay Unit NC–01/NC–01P and dated March 18, 2016, with respect to Unit NC–01 and Unit NC–01P. (3)The map entitled Roosevelt Natural Area Unit NC–05P and dated March 18, 2016, with respect to Unit NC–05P. 
(4)The map entitled Hammocks Beach Unit NC–06/NC–06P (2 of 2) Onslow Beach Complex L05 (1 of 2) and dated March 18, 2016, with respect to Unit L05. (5)The map entitled Onslow Beach Complex L05 (2 of 2) Topsail Unit L06 (1 of 2) and dated November 20, 2013, with respect to Unit L05 and Unit L06. 
(6)The map entitled Topsail Unit L06 (2 of 2) and dated November 20, 2013, with respect to Unit L06. (7)The map entitled Litchfield Beach Unit M02 Pawleys Inlet Unit M03 and dated March 18, 2016, with respect to Unit M02 and Unit M03. 
(8)The map entitled Fort Clinch Unit FL–01/FL–01P and dated March 18, 2016, with respect to Unit FL–01 and Unit FL–01P. (9)The map entitled Usina Beach Unit P04A Conch Island Unit P05/P05P and dated March 18, 2016, with respect to Unit P04A, Unit P05, and Unit P05P. 
(10)The map entitled Ponce Inlet Unit P08/P08P and dated March 18, 2016, with respect to Unit P08 and Unit P08P. (11)The map entitled Spessard Holland Park Unit FL–13P Coconut Point Unit P09A/P09AP and dated March 18, 2016, with respect to Unit FL–13P, Unit P09A, and Unit P09AP. 
(12)The map entitled Blue Hole Unit P10A Pepper Beach Unit FL–14P and dated March 18, 2016, with respect to Unit P10A and Unit FL–14P. (13)The map entitled Hutchinson Island Unit P11/P11P (1 of 2) and dated March 18, 2016, with respect to Unit P11 and Unit P11P. 
(14)The map entitled Hutchinson Island Unit P11 (2 of 2) and dated March 18, 2016, with respect to Unit P11. (15)The map entitled Blowing Rocks Unit FL–15 Jupiter Beach Unit FL–16P Carlin Unit FL–17P and dated March 18, 2016, with respect to Unit FL–15, Unit FL–16P, and Unit FL–17P. 
(16)The map entitled MacArthur Beach Unit FL–18P and dated March 18, 2016, with respect to Unit FL–18P. (17)The map entitled Birch Park Unit FL–19P and dated March 18, 2016, with respect to Unit FL–19P. 
(18)The map entitled Lloyd Beach Unit FL–20P North Beach Unit P14A and dated March 18, 2016, with respect to Unit FL–20P and Unit P14A. (19)The map entitled Tavernier Key Unit FL–39 Snake Creek Unit FL–40 and dated March 18, 2016, with respect to Unit FL–39 and Unit FL–40. 
(20)The map entitled Channel Key Unit FL–43 Toms Harbor Keys Unit FL–44 Deer/Long Point Keys Unit FL–45 and dated March 18, 2016, with respect to Unit FL–43, Unit FL–44, and FL–45. (21)The map entitled Boot Key Unit FL–46 and dated March 18, 2016, with respect to Unit FL–46. 
(22)The map entitled Bowditch Point Unit P17A Bunche Beach Unit FL–67/FL–67P Sanibel Island Complex P18P (1 of 2) and dated March 18, 2016, with respect to Unit P17A, Unit FL–67, and Unit FL–67P. (23)The map entitled Bocilla Island Unit P21/P21P and dated March 18, 2016, with respect to Unit P21 and Unit P21P. 
(24)The map entitled Venice Inlet Unit FL–71P Casey Key Unit P22 and dated March 18, 2016, with respect to Unit P22. (25)The map entitled Lido Key Unit FL–72P and dated March 18, 2016, with respect to Unit FL–72P. 
(26)The map entitled De Soto Unit FL–73P Rattlesnake Key Unit FL–78 Bishop Harbor Unit FL–82 and dated March 18, 2016, with respect to Unit FL–73P, Unit FL–78, and Unit FL–82. (27)The map entitled Passage Key Unit FL–80P Egmont Key Unit FL–81/FL–81P The Reefs Unit P24P (1 of 2) and dated March 18, 2016, with respect to Unit FL–80P, Unit FL–81, and Unit FL–81P. 
(28)The map entitled Cockroach Bay Unit FL–83 and dated March 18, 2016, with respect to Unit FL–83. (29)The map entitled Sand Key Unit FL–85P and dated March 18, 2016, with respect to Unit FL–85P. 
(30)The map entitled Pepperfish Keys Unit P26 and dated March 18, 2016, with respect to Unit P26. (31)The map entitled Peninsula Point Unit FL–89 and dated March 18, 2016, with respect to Unit FL–89. 
(32)The map entitled Phillips Inlet Unit FL–93/FL–93P Deer Lake Complex FL–94 and dated March 18, 2016, with respect to Unit FL–93, Unit FL–93P, and Unit FL–94. (33)The map entitled St. Andrew Complex P31 (1 of 3) and dated October 7, 2016, with respect to Unit P31. 
(34)The map entitled St. Andrew Complex P31 (2 of 3) and dated October 7, 2016, with respect to Unit P31. (35)The map entitled St. Andrew Complex P31/P31P (3 of 3) and dated October 7, 2016, with respect to Unit P31 and Unit P31P. 
(c)LimitationsFor purposes of subsection (a)— (1)nothing in this section affects the boundaries of any of Units NC–06 and NC–06P; 
(2)the occurrence in subsection (b) of the name of a Unit solely in the title of a map shall not be construed to be a reference to such Unit; and (3)the depiction of boundaries of any of Units P18P, FL–71P, and P24P in a map referred to in paragraph (22), (24), or (27) of subsection (b) shall not be construed to affect the boundaries of such Unit. 
(d)Conforming amendmentSection 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)) is amended— (1)in the matter preceding paragraph (1), by inserting replaced, after may be; and 
(2)in paragraph (3), by inserting replaces such a map or after that specifically. 3.Digital maps of John H. Chafee Coastal Barrier Resources System UnitsSection 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)) is amended— 
(1)by inserting before the first sentence the following:  (1)In general; and (2)by adding at the end the following: 
 
(2)Digital maps 
(A)AvailabilityThe Secretary shall make available to the public on the Internet web site of the United States Fish and Wildlife Service digital versions of the maps included in the set of maps referred to in subsection (a). (B)EffectAny determination as to whether a location is inside or outside the System shall be made without regard to the digital maps available under this paragraph, except that this subparagraph does not apply with respect to any printed version of such a digital map if the printed version is included in the maps referred to in subsection (a). 
(C)ReportNo later than 180 days after the date of the enactment of the Strengthening Coastal Communities Act of 2018, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Environment and Public Works of the Senate a report regarding the progress and challenges in the transition from paper to digital maps and a timetable for completion of the digitization of all maps related to the System.. 4.Repeal of reportSection 3 of Public Law 109–226 is repealed. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
